DETAILED ACTION
This office action is in response to application with case number 16/294444, filed on 03/06/2019 in which claims 1-20 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgment is made of applicant’s claim no priority for this application submitted on
03/06/2019.

	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/06/2019 has been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).
	
Claim Objections
Claim 7 is objected to because of the following informalities:
Claim 7 recites “ … the vehicle is being or about to be towed, the vehicle is inside or about to enter a car wash, that at least one of weather and road conditions require at least one of a change in a setting of speed and a change in a setting of a transmission gear”. It should be “ … the vehicle is being or about to be towed, the vehicle is inside or about to enter a car wash, - - or - - that at least one of weather and road conditions require at least one of a change in a setting of speed and a change in a setting of a transmission gear”. Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: 
The specification recites “the vehicle communication bus 104” in page 13 ln 25-26.  It should be “the vehicle communication bus “104” - - 102 - -”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


s 1-20 are rejected under 35 USC §102(a)(1) as being clearly anticipated by US PG Pub. No. 2013/0079998 A1 by Furness et al. (hereinafter “Furness”).

As per claim 1, Furness teaches a method for overriding a configuration setting on a vehicle (see ¶[0001] & ¶¶[0013]-[0014]: the carwash system 12 provides methods and systems for automatically detecting when the vehicle 10 is going through a car wash and for controlling vehicle components during the car wash, such that they can be protected and/or cleaned), the method comprising:
receiving input data from one or more sensors on the vehicle (see Fig. 1, Fig. 2 [reproduced below for convenience] & ¶¶[0015]-[0017]: The main control module 14a communicates with one or more vehicle sensors 16a-16n … the main control module 14a can receive sensor signals [input data] from the vehicle sensors 16a-16n, and/or can receive messages from the other control modules 14b-14n via a vehicle network 22 … Inputs [input data] to the control module 14a can be generated from the sensors 16a-16n (FIG. 1) of the vehicle 10 (FIG. 1) … car wash automatic detection module 30 receives as input vehicle data 38 [input data] … can include on onboard vehicle data such as, but not limited to, power mode, transmission range, vehicle speed, and sensor data [input data]);

    PNG
    media_image1.png
    519
    675
    media_image1.png
    Greyscale





Furness’s Fig. 1

(see Fig. 4 & ¶[0041]: conditions 68-74 are evaluated, and Fig. 2 & ¶[0019]-[0037]: Based on the vehicle data 38, the car wash automatic detection module 30 determines a car wash mode 40 … The car wash automatic detection module 30 sets the car wash mode 40 to the entering car wash mode 62 when the current mode is the not in car wash mode 60 and the following conditions 68 [predetermined special condition] occur … 1. the power mode is at least one of run or accessory; … 2. the transmission range is neutral for a predetermined time; … 3. the vehicle speed is less than a predetermined speed; and … 4. optical sensor, or humidity sensor data [sensor input data] indicates the vehicle 10 (FIG. 1) is inside the car wash. (e.g., the humidity sensor indicates a humidity level above a calibrated value and/or the optical sensor indicates the windshield is wet based on an amount of light reflected back to the sensor.) … user interface can include selection boxes, text input boxes, selection menus, or any other selection items for configuring what vehicle components 20a-20n (FIG. 1) to control (e.g., windows, windshield wipers, mirrors, running boards, antennas, etc.), how to control the vehicle components 20a-20n (e.g., extend, retract, close, etc.), and during what car wash mode 60-66 to control the vehicle component 20-20n … user configuration module 32 stores the user input 42 as the user configured parameters 46 in the parameters data store 36); and

    PNG
    media_image2.png
    551
    877
    media_image2.png
    Greyscale





Furness’s Fig. 2

(see fig. 4 & ¶[0041]: control signals 50 and/or messages 52 are generated based thereon at 160-190, and see ¶¶[0019]-[0038]: Based on the vehicle data 38, the car wash automatic detection module 30 determines a car wash mode 40 … The car wash automatic detection module 30 sets the car wash mode 40 to the entering car wash mode 62 [new configuration setting value] when the current mode is the not in car wash mode 60 [original setting value] and the following conditions 68 [predetermined special condition] occur …  Based on the car wash mode 40, the component control module 34 generates control signals 50 directly to the vehicle components 20a-20n (FIG. 1) and/or generates messages 52 to the other control modules 14b-14n such that the vehicle components 20a-20n can be controlled).

As per claim 2, Furness teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Furness further teaches comprising returning the configuration setting to the original setting in response to determining that the predetermined special condition no longer exists (see Fig. 3 [reproduced below for convenience] & ¶¶[0034]-[0036]: The car wash automatic detection module 30 sets the car wash mode 40 to the not in car wash mode 60 [original setting value] when the current mode is the exiting car wash mode 66 and the following conditions 74 occur [predetermined special condition no longer exists] … 1. the vehicle speed is greater than a predetermined speed (e.g., a predetermined speed greater than for the exiting car wash mode 66); or 2. optical sensor, or humidity sensor data indicates the vehicle is outside the car wash [predetermined special condition no longer exists] (e.g., the humidity sensor indicates a humidity level above a calibrated value and/or the optical sensor indicates the windshield is wet based on an amount of light reflected back to the sensor)).

    PNG
    media_image3.png
    496
    689
    media_image3.png
    Greyscale





Furness’s Fig. 3

As per claim 3, Furness teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Furness further teaches wherein the vehicle incorporates a vehicle communication bus that permits an intercommunication between different control modules in the vehicle, each control module comprising a node on the vehicle communication bus (see Fig. 1: The vehicle network 22 [vehicle communication bus], and see ¶[0015]: The vehicle network 22 [vehicle communication bus] can include any combination of wired or wireless communication channels. For example, the vehicle network 22 can include a single communication bus or a combination of various communication buses that are implemented according to vehicle communication network standards, such as, for example, Controller Area Network (CAN), Society of Automotive Engineers (SAE) J1850, and General Motors Local Areal Network (GMLAN), etc.), and
wherein at least one of the sensor input data and the signal to change the configuration setting utilizes the vehicle communication bus (see Fig. 1, Fig. 2 & ¶¶[0015]-[0017]: The main control module 14a communicates with one or more vehicle sensors 16a-16n, one or more actuators 18a-18m, and/or one or more of the other control modules 14b-14 in of the vehicle 12 … the main control module 14a can receive sensor signals [input data] from the vehicle sensors 16a-16n, and/or can receive messages from the other control modules 14b-14n via a vehicle network 22 [vehicle communication bus] … The main control module 14a can generate control signals [signal to change the configuration setting] to the one or more actuators 18a-18m, and/or can generate messages to the other control modules 14b-14m via the vehicle network 22 [vehicle communication bus]).

As per claim 4, Furness teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Furness further teaches the method of claim 1, as implemented in a centralized configuration architecture in which a configuration setting change module receives the sensor input data and performs processing to detect that the special condition exists and generates the signal to change to the new configuration setting value (see Fig. 1: main control module 14a, and see ¶¶[0014]-[0017]: the vehicle 10 includes one or more control modules 14a-14n. As used herein, the term module refers to an application specific integrated circuit (ASIC), an electronic circuit, a processor (shared [centralized configuration architecture], dedicated [centralized configuration architecture], or group) and memory that executes one or more software or firmware programs, one or more software or firmware programs, a combinational logic circuit, and/or other suitable components that provide the described functionality … At least one of the control modules includes the car wash control system (hereinafter referred to as the main control module 14a). The main control module 14a [centralized configuration architecture] communicates with one or more vehicle sensors 16a-16n, one or more actuators 18a-18m, and/or one or more of the other control modules 14b-14n in of the vehicle 12 … the control module 14a can include one or more sub-modules and data stores. As can be appreciated, the sub-modules shown in FIG. 2 can be combined [centralized configuration architecture] and/or further partitioned to automatically determine a carwash mode and to control the one or more vehicle components 20a-20n).

As per claim 5, Furness teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Furness further teaches the method of claim 1, as implemented as part of a distributed configuration architecture in which a configuration setting change module is implemented within a control module for a specific system or subsystem of the vehicle to receive the sensor input data, to perform processing to detect that the special condition exists, and to generate the signal to change to the new configuration setting value within the specific system or subsystem (see Fig. 2: Carwash module 14a, and see ¶¶[0014]-[0017]: the vehicle 10 includes one or more control modules 14a-14n. As used herein, the term module refers to an application specific integrated circuit (ASIC), an electronic circuit, a processor (shared, dedicated, or group [part of a distributed configuration architecture]) and memory that executes one or more software or firmware programs, one or more software or firmware programs, a combinational logic circuit, and/or other suitable components that provide the described functionality … the control module 14a can include one or more sub-modules [distributed configuration architecture] and data stores [distributed configuration architecture]. As can be appreciated, the sub-modules shown in FIG. 2 can be combined and/or further partitioned [distributed configuration architecture] to automatically determine a carwash mode and to control the one or more vehicle components 20a-20n).

As per claim 6, Furness teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Furness further teaches the method of claim 1, as implemented by one of a software change to software in a computer-based module controlling a system or subsystem of the vehicle and a hardware change in a module controlling a system or subsystem of the vehicle (see Fig. 1 & ¶[0014]:  the vehicle 10 includes one or more control modules 14a-14n. As used herein, the term module refers to an application specific integrated circuit (ASIC), an electronic circuit, a processor (shared, dedicated, or group) and memory that executes one or more software or firmware programs, one or more software or firmware programs, a combinational logic circuit, and/or other suitable components that provide the described functionality).

As per claim 7, Furness teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Furness further teaches the method of claim 1, as configured to make one or more configuration setting changes due to determining a special condition (see Fig. 4 & ¶[0041]: conditions 68-74 are evaluated) comprising that: the vehicle is being or about to be towed, the vehicle is inside or about to enter a car wash, that at least one of weather and road conditions require at least one of a change in a setting of speed and a change in a setting of a transmission gear (see ¶[0016]: The carwash mode can be, for example, entering a car wash, exiting a car wash, in a car wash, not in a car wash, or any other intermediate mode, and see Fig. 2 & ¶[0019]-[0037]: Based on the vehicle data 38, the car wash automatic detection module 30 determines a car wash mode 40 … The car wash automatic detection module 30 sets the car wash mode 40 to the entering car wash mode 62 when the current mode is the not in car wash mode 60 and the following conditions 68 [special condition] occur … 1. the power mode is at least one of run or accessory; … 2. the transmission range is neutral for a predetermined time; … 3. the vehicle speed is less than a predetermined speed; and … 4. optical sensor, or humidity sensor data [sensor input data] indicates the vehicle 10 (FIG. 1) is inside the car wash. (e.g., the humidity sensor indicates a humidity level above a calibrated value and/or the optical sensor indicates the windshield is wet based on an amount of light reflected back to the sensor).

As per claim 8, Furness teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Furness further teaches the method of claim 1, as implemented by a set of computer-readable instructions stored on a non-transitory memory device in a computer-based module having a processor to implement an execution of the determining that the special condition currently exists  (see ¶[0001]: The subject invention relates to methods, systems and computer program products for automatically preparing a vehicle for a car wash, and see Fig. 1 & ¶[0014]:  the vehicle 10 includes one or more control modules 14a-14n [computer-based module]. As used herein, the term module refers to an application specific integrated circuit (ASIC), an electronic circuit, a processor (shared, dedicated, or group) and memory [non-transitory memory device] that executes one or more software or firmware programs [set of computer-readable instructions], one or more software or firmware programs [set of computer-readable instructions], a combinational logic circuit, and/or other suitable components that provide the described functionality).

As per claim 9, Furness teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Furness further teaches wherein the predetermined special condition comprises a condition predetermined as indicating a risk of damage to the vehicle unless a configuration setting is changed (see ¶[0019]-[0039]: Based on the vehicle data 38, the car wash automatic detection module 30 determines a car wash mode 40 … The car wash automatic detection module 30 sets the car wash mode 40 to the entering car wash mode 62 when the current mode is the not in car wash mode 60 and the following conditions 68 [predetermined special condition] occur … 1. the power mode is at least one of run or accessory; … 2. the transmission range is neutral for a predetermined time; … 3. the vehicle speed is less than a predetermined speed; and … 4. optical sensor, or humidity sensor data indicates the vehicle 10 (FIG. 1) is inside the car wash [indicating risk of damage to the vehicle] (e.g., the humidity sensor indicates a humidity level above a calibrated value and/or the optical sensor indicates the windshield is wet based on an amount of light reflected back to the sensor.) … user interface can include selection boxes, text input boxes, selection menus, or any other selection items for configuring what vehicle components 20a-20n (FIG. 1) to control (e.g., windows, windshield wipers, mirrors, running boards, antennas, etc.), how to control the vehicle components 20a-20n (e.g., extend, retract, close, etc.), and during what car wash mode 60-66 to control the vehicle component 20-20n … user configuration module 32 stores the user input 42 as the user configured parameters 46 in the parameters data store 36 … The predetermined parameters can be default parameters set up by a vehicle manufacturer during production. For example, the default parameters can indicate that all vehicle components should be in a protection [indicating risk of damage to the vehicle]).

As per claim 10, Furness teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Furness further teaches the method of claim 1, as incorporating at least one IoT (Internet of Things) device comprising a device that can access a network via a communication channel (see ¶[0017]-[0018]: Inputs to the control module 14a can be generated from the sensors 16a-16n (FIG. 1) of the vehicle 10 (FIG. 1), can be received from the other control modules 14b-14n within the vehicle 10 (FIG.1), can be modeled, and/or can be predefined … at least one of the control modules 14b can include a telematics system [IoT device] that receives vehicle positioning data or other data from, for example, a remote location [implies a network] (e.g., from a satellite, tower, etc.) … the vehicle data 38 can include off-board vehicle data (i.e., that is received from a remote location [implies a network]) such as, but not limited to, vehicle location, vehicle position within a car wash, car wash information, etc.).

As per claim 11, Furness teaches the method of claim 10, accordingly, the rejection of claim 10 above is incorporated. 
Furness further teaches wherein the IoT device comprises a cellular-based or satellite-based transceiver (see ¶[0017]-[0018]: Inputs to the control module 14a can be generated from the sensors 16a-16n (FIG. 1) of the vehicle 10 (FIG. 1), can be received from the other control modules 14b-14n within the vehicle 10 (FIG.1), can be modeled, and/or can be predefined … at least one of the control modules 14b can include a telematics system [IoT device] that receives vehicle positioning data or other data from, for example, a remote location [implies a network] (e.g., from a satellite [satellite-based], tower [cellular-based], etc.) … the vehicle data 38 can include off-board vehicle data (i.e., that is received from a remote location [implies a network]) such as, but not limited to, vehicle location, vehicle position within a car wash, car wash information, etc.).

As per claim 12, Furness teaches the method of claim 10, accordingly, the rejection of claim 10 above is incorporated. 
Furness further teaches the method of claim 10, as implemented at least partially using a cloud service (see ¶[0017]: the control module 14a can include one or more sub-modules and data stores [cloud service] … the vehicle data 38 can include off-board vehicle data (i.e., that is received from a remote location [cloud service]) such as, but not limited to, vehicle location, vehicle position within a car wash, car wash information, etc.).

As per claim 13, Furness teaches the method of claim 10, accordingly, the rejection of claim 10 above is incorporated. 
(see ¶[0017]-[0018]: Inputs to the control module 14a can be generated from the sensors 16a-16n (FIG. 1) of the vehicle 10 (FIG. 1), can be received from the other control modules 14b-14n within the vehicle 10 (FIG.1), can be modeled, and/or can be predefined … at least one of the control modules 14b can include a telematics system [IoT device] that receives [acquire information] vehicle positioning data or other data from, for example, a remote location (e.g., from a satellite, tower, etc.) … the vehicle data 38 can include off-board vehicle data (i.e., that is received [acquire information] from a remote location) such as, but not limited to, vehicle location, vehicle position within a car wash [special condition currently exists], car wash information, etc.).

As per claim 14, Furness teaches the method of claim 10, accordingly, the rejection of claim 10 above is incorporated. 
Furness further teaches wherein the IoT device is used to communicate that the special condition is defined to currently exist (see ¶[0017]-[0018]: Inputs to the control module 14a can be generated from the sensors 16a-16n (FIG. 1) of the vehicle 10 (FIG. 1), can be received from the other control modules 14b-14n within the vehicle 10 (FIG.1), can be modeled, and/or can be predefined … at least one of the control modules 14b can include a telematics system [IoT device] that receives vehicle positioning data or other data from, for example, a remote location [implies a network] (e.g., from a satellite [satellite-based], tower [cellular-based], etc.) … the vehicle data 38 can include off-board vehicle data (i.e., that is received [communicate that] from a remote location) such as, but not limited to, vehicle location, vehicle position within a car wash [special condition currently exists], car wash information, etc.).


As per claim 15, Furness teaches a vehicle configuration override system circuit (see ¶[0001] & ¶¶[0013]-[0014]: the carwash system 12 provides methods and systems for automatically detecting when the vehicle 10 is going through a car wash and for controlling vehicle components during the car wash, such that they can be protected and/or cleaned), comprising:
an input port to receive input data from one or more sensors on the vehicle (see Fig. 1, Fig. 2 & ¶¶[0015]-[0017]: The main control module 14a communicates with one or more vehicle sensors 16a-16n … the main control module 14a can receive sensor signals [input data] from the vehicle sensors 16a-16n, and/or can receive messages from the other control modules 14b-14n via a vehicle network 22 … Inputs [input data] to the control module 14a can be generated from the sensors 16a-16n (FIG. 1) of the vehicle 10 (FIG. 1) … car wash automatic detection module 30 receives as input vehicle data 38 [input data] … can include on onboard vehicle data such as, but not limited to, power mode, transmission range, vehicle speed, and sensor data [input data]);
a computation circuit for determining, using the sensor input data, that a predetermined special condition currently exists for which it is predetermined that a change in a configuration setting is desired (see Fig. 4 & ¶[0041]: conditions 68-74 are evaluated, and see ¶[0019]-[0037]: Based on the vehicle data 38, the car wash automatic detection module 30 determines a car wash mode 40 … The car wash automatic detection module 30 sets the car wash mode 40 to the entering car wash mode 62 when the current mode is the not in car wash mode 60 and the following conditions 68 [predetermined special condition] occur … 1. the power mode is at least one of run or accessory; … 2. the transmission range is neutral for a predetermined time; … 3. the vehicle speed is less than a predetermined speed; and … 4. optical sensor, or humidity sensor data [sensor input data] indicates the vehicle 10 (FIG. 1) is inside the car wash. (e.g., the humidity sensor indicates a humidity level above a calibrated value and/or the optical sensor indicates the windshield is wet based on an amount of light reflected back to the sensor.) … user interface can include selection boxes, text input boxes, selection menus, or any other selection items for configuring what vehicle components 20a-20n (FIG. 1) to control (e.g., windows, windshield wipers, mirrors, running boards, antennas, etc.), how to control the vehicle components 20a-20n (e.g., extend, retract, close, etc.), and during what car wash mode 60-66 to control the vehicle component 20-20n … user configuration module 32 stores the user input 42 as the user configured parameters 46 in the parameters data store 36);
a signal generation circuit for providing a signal to change the configuration setting from
an original setting value to a new configuration setting value (see fig. 4 & ¶[0041]: control signals 50 and/or messages 52 are generated based thereon at 160-190, and see ¶¶[0019]-[0038]: Based on the vehicle data 38, the car wash automatic detection module 30 determines a car wash mode 40 … The car wash automatic detection module 30 sets the car wash mode 40 to the entering car wash mode 62 [new configuration setting value] when the current mode is the not in car wash mode 60 [original setting value] and the following conditions 68 [predetermined special condition] occur …  Based on the car wash mode 40, the component control module 34 generates control signals 50 directly to the vehicle components 20a-20n (FIG. 1) and/or generates messages 52 to the other control modules 14b-14n such that the vehicle components 20a-20n can be controlled); and
an output port to provide the signal to change the configuration setting (see Fig. 1, Fig. 2 & ¶[0038]: Based on the car wash mode 40, the component control module 34 generates control signals 50 directly [see Fig. 1 implies output port] to the vehicle components 20a-20n (FIG. 1) and/or generates messages 52 to the other control modules 14b-14n such that the vehicle components 20a-20n can be controlled).

As per claim 16, Furness teaches the vehicle configuration override system circuit of claim 15, accordingly, the rejection of claim 15 above is incorporated.
Furness further teaches wherein the computation circuit comprises a processor in a computer mounted in the vehicle(see ¶[0001]: The subject invention relates to methods, systems and computer program products for automatically preparing a vehicle for a car wash, and see Fig. 1 & ¶[0014]:  the vehicle 10 includes one or more control modules 14a-14n [computer-based module]. As used herein, the term module refers to an application specific integrated circuit (ASIC), an electronic circuit, a processor (shared, dedicated, or group) and memory [non-transitory memory device] that executes one or more software or firmware programs [set of computer-readable instructions], one or more software or firmware programs [set of computer-readable instructions], a combinational logic circuit, and/or other suitable components that provide the described functionality).

As per claim 17, Furness teaches the vehicle configuration override system circuit of claim 15, accordingly, the rejection of claim 15 above is incorporated.
Furness further teaches wherein the configuration setting is returned to the original setting value in response to determining that the predetermined special condition no longer exists  (see ¶¶[0034]-[0036]: The car wash automatic detection module 30 sets the car wash mode 40 to the not in car wash mode 60 [original setting value] when the current mode is the exiting car wash mode 66 and the following conditions 74 occur [predetermined special condition no longer exists] … 1. the vehicle speed is greater than a predetermined speed (e.g., a predetermined speed greater than for the exiting car wash mode 66); or 2. optical sensor, or humidity sensor data indicates the vehicle is outside the car wash [predetermined special condition no longer exists] (e.g., the humidity sensor indicates a humidity level above a calibrated value and/or the optical sensor indicates the windshield is wet based on an amount of light reflected back to the sensor)).

As per claim 18, Furness teaches the vehicle configuration override system circuit of claim 15, accordingly, the rejection of claim 15 above is incorporated.
Furness further teaches the vehicle configuration override system circuit of claim 15, as incorporating at least on IoT (Internet of Things) device, each IoT device comprising a device that can access a network via a communication channel (see ¶[0017]-[0018]: Inputs to the control module 14a can be generated from the sensors 16a-16n (FIG. 1) of the vehicle 10 (FIG. 1), can be received from the other control modules 14b-14n within the vehicle 10 (FIG.1), can be modeled, and/or can be predefined … at least one of the control modules 14b can include a telematics system [IoT device] that receives vehicle positioning data or other data from, for example, a remote location [implies a network] (e.g., from a satellite, tower, etc.) … the vehicle data 38 can include off-board vehicle data (i.e., that is received from a remote location [implies a network]) such as, but not limited to, vehicle location, vehicle position within a car wash, car wash information, etc.).

As per claim 19, Furness teaches the vehicle configuration override system circuit of claim 18, accordingly, the rejection of claim 18 above is incorporated.
Furness further teaches wherein the IoT device comprises a device used to acquire information related to determining that the special condition currently exists (see ¶[0017]-[0018]: Inputs to the control module 14a can be generated from the sensors 16a-16n (FIG. 1) of the vehicle 10 (FIG. 1), can be received from the other control modules 14b-14n within the vehicle 10 (FIG.1), can be modeled, and/or can be predefined … at least one of the control modules 14b can include a telematics system [IoT device] that receives [acquire information] vehicle positioning data or other data from, for example, a remote location (e.g., from a satellite, tower, etc.) … the vehicle data 38 can include off-board vehicle data (i.e., that is received [acquire information] from a remote location) such as, but not limited to, vehicle location, vehicle position within a car wash [special condition currently exists], car wash information, etc.).

As per claim 20, A vehicle configuration setting override computer (see ¶[0001] & ¶¶[0013]-[0015]: the carwash system 12 provides methods and systems for automatically detecting when the vehicle 10 is going through a car wash and for controlling vehicle components during the car wash, such that they can be protected and/or cleaned … At least one of the control modules [computer] includes the carwash control system (hereinafter referred to as the main control module 14a)), comprising:
an input/output port for receiving input data from a vehicle communication bus and to provide a signal onto the vehicle communication bus (see Fig. 1: The vehicle network 22 [vehicle communication bus], and see ¶[0015]: The main control module 14a communicates [implies input/output port] with one or more vehicle sensors 16a-16n, one or more actuators 18a-18m, and/or one or more of the other control modules 14b-14 in of the vehicle 12);
a transceiver capable of accessing a network (see Fig. 1, Fig. 2 & ¶¶[0015]-[0017]: the main control module 14a can receive [transceiver] sensor signals from the vehicle sensors 16a-16n, and/or can receive [transceiver] messages from the other control modules 14b-14n via a vehicle network 22 … The main control module 14a can generate control signals to [transceiver] the one or more actuators 18a-18m, and/or can generate messages to [transceiver] the other control modules 14b-14m via the vehicle network 22, and see ¶[0018]: the vehicle data 38 can include off-board vehicle data (i.e., that is received from a remote location [implies network] such as, but not limited to, vehicle location, vehicle position within a car wash, car wash information, etc.);
a processor (see Fig. 1 & ¶[0014]:  the vehicle 10 includes one or more control modules 14a-14n. As used herein, the term module refers to an application specific integrated circuit (ASIC), an electronic circuit, a processor (shared, dedicated, or group) and memory that executes one or more software or firmware programs, one or more software or firmware programs, a combinational logic circuit, and/or other suitable components that provide the described functionality); and
a memory device accessible to the processor for storing a set of instructions enabling the processor to implement a vehicle configuration setting override method (see Fig. 1 & ¶[0014]:  the vehicle 10 includes one or more control modules 14a-14n. As used herein, the term module refers to an application specific integrated circuit (ASIC), an electronic circuit, a processor (shared, dedicated, or group) and memory that executes one or more software or firmware programs, one or more software or firmware programs, a combinational logic circuit, and/or other suitable components that provide the described functionality) comprising:
receiving input data from one or more sensors on the vehicle via the vehicle communication bus (see Fig. 1, Fig. 2 & ¶¶[0015]-[0017]: The main control module 14a communicates with one or more vehicle sensors 16a-16n … the main control module 14a can receive sensor signals [input data] from the vehicle sensors 16a-16n, and/or can receive messages from the other control modules 14b-14n via a vehicle network 22 … Inputs [input data] to the control module 14a can be generated from the sensors 16a-16n (FIG. 1) of the vehicle 10 (FIG. 1) … car wash automatic detection module 30 receives as input vehicle data 38 [input data] … can include on onboard vehicle data such as, but not limited to, power mode, transmission range, vehicle speed, and sensor data [input data]);
determining, using the sensor input data, that a predetermined special condition currently exists for which it is predetermined that a change in a configuration setting is desired because of potential damage to the vehicle if a configuration setting were not changed (see Fig. 4 & ¶[0041]: conditions 68-74 are evaluated, and see ¶[0019]-[0037]: Based on the vehicle data 38, the car wash automatic detection module 30 determines a car wash mode 40 … The car wash automatic detection module 30 sets the car wash mode 40 to the entering car wash mode 62 when the current mode is the not in car wash mode 60 and the following conditions 68 [predetermined special condition] occur … 1. the power mode is at least one of run or accessory; … 2. the transmission range is neutral for a predetermined time; … 3. the vehicle speed is less than a predetermined speed; and … 4. optical sensor, or humidity sensor data [sensor input data] indicates the vehicle 10 (FIG. 1) is inside the car wash. (e.g., the humidity sensor indicates a humidity level above a calibrated value and/or the optical sensor indicates the windshield is wet based on an amount of light reflected back to the sensor.) … user interface can include selection boxes, text input boxes, selection menus, or any other selection items for configuring what vehicle components 20a-20n (FIG. 1) to control (e.g., windows, windshield wipers, mirrors, running boards, antennas, etc.), how to control the vehicle components 20a-20n (e.g., extend, retract, close, etc.), and during what car wash mode 60-66 to control the vehicle component 20-20n … user configuration module 32 stores the user input 42 as the user configured parameters 46 in the parameters data store 36);
providing a signal to the vehicle communication bus to change the configuration setting from an original setting value to a new configuration setting value (see Fig. 4 & ¶[0041]: control signals 50 and/or messages 52 are generated based thereon at 160-190, and see ¶¶[0019]-[0038]: Based on the vehicle data 38, the car wash automatic detection module 30 determines a car wash mode 40 … The car wash automatic detection module 30 sets the car wash mode 40 to the entering car wash mode 62 [new configuration setting value] when the current mode is the not in car wash mode 60 [original setting value] and the following conditions 68 [predetermined special condition] occur …  Based on the car wash mode 40, the component control module 34 generates control signals 50 directly to the vehicle components 20a-20n (FIG. 1) and/or generates messages 52 to the other control modules 14b-14n such that the vehicle components 20a-20n can be controlled);
(see ¶¶[0021]-[0036]: the vehicle speed is less than a predetermined speed; and … optical sensor, or humidity sensor data [input data] indicates the vehicle 10 (FIG. 1) is inside the car wash. (e.g., the humidity sensor indicates a humidity level above a calibrated value and/or the optical sensor indicates the windshield is wet based on an amount of light reflected back to the sensor.) … the vehicle speed is greater than a predetermined speed (e.g., a predetermined speed greater than for the exiting car wash mode 66) or … optical sensor, or humidity sensor data indicates the vehicle is outside the car wash [predetermined special condition no longer exists] (e.g., the humidity sensor indicates a humidity level above a calibrated value and/or the optical sensor indicates the windshield is wet based on an amount of light reflected back to the sensor));
determining that the predetermined condition no longer exists (see ¶¶[0034]-[0036]: The car wash automatic detection module 30 sets the car wash mode 40 to the not in car wash mode 60 [original setting value] when the current mode is the exiting car wash mode 66 and the following conditions 74 occur [predetermined special condition no longer exists] … 1. the vehicle speed is greater than a predetermined speed (e.g., a predetermined speed greater than for the exiting car wash mode 66); or 2. optical sensor, or humidity sensor data indicates the vehicle is outside the car wash [predetermined special condition no longer exists] (e.g., the humidity sensor indicates a humidity level above a calibrated value and/or the optical sensor indicates the windshield is wet based on an amount of light reflected back to the sensor)); and
providing a signal to the vehicle communication bus to change the configuration setting value back to the original setting value (see ¶¶[0034]-[0036]: The car wash automatic detection module 30 sets the car wash mode 40 to the not in car wash mode 60 [original setting value]),
(see ¶[0018]: the vehicle data 38 can include off-board vehicle data (i.e., that is received from a remote location [implies network] such as, but not limited to, vehicle location, vehicle position within a car wash, car wash information, etc.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yi et al. (US PG Pub. No. 2018/0012488 A1): Yi teaches a process of controlling execution [override] of the user setting [configuration setting] mode by sensing hazardous environment information around the vehicle by the IoT system, which includes sensors 300 for acquiring surrounding environment information, and a server device for determining a composite hazard index of environmental conditions based on the acquired environment information and pre-stored hazard index data and determining that the environmental conditions are hazardous if the composite hazard index is less than a predetermined reference value.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911.  The examiner can normally be reached on Monday thru Thursday; 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956 or you can reach supervisor Peter 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.




/T.E./Examiner, Art Unit 3661                           
	
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661